Citation Nr: 0942188	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-31 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an initial rating higher than 70 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1970.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that decision, the RO denied the Veteran's 
request to reopen his previously denied claim for service 
connection for a low back disability and granted service 
connection for PTSD and assigned an initial disability rating 
of 50 percent, effective May 9, 2005.  In a September 2007 
rating decision, the RO increased the Veteran's initial 
disability rating for PTSD to 70 percent, effective May 9, 
2005.

As for the Veteran's petition to reopen his previously denied 
claim for service connection for a low back disability, the 
Board must initially determine whether new and material 
evidence has been submitted.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Hickson v. West, 11 Vet. App. 374, 377 
(1998).

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1979 rating decision, the RO denied the 
Veteran's claim for service connection for a low back 
disability as the condition was neither incurred in nor 
caused by service. 

2.  Evidence received since the November 1979 RO decision 
includes information that was not previously considered and 
which establishes facts necessary to substantiate the claim 
for service connection for a low back disability, the absence 
of which was the basis of the previous denial.

3.  The Veteran's PTSD has been manifested by anxiety, 
depression, anger, irritability, difficulty sleeping, 
nightmares/flashbacks, impaired memory, impaired family and 
social relationships, poor concentration, and occasional 
suicidal ideation with Global Assessment of Functioning (GAF) 
scores ranging from 45 to 65 indicative of mild to serious 
disability.  He is married and remains gainfully employed.


CONCLUSIONS OF LAW

1.  The RO's November 1979 rating decision that denied the 
claim for service connection for a low back disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2009).

2.  The evidence received since the November 1979 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 1110, 5107(b), 5108 (West 2002); 38 C.F.R. § 
3.156(a), 3.303 (2009).

3.  The criteria for an initial rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

As the Board is granting the Veteran's petition to reopen his 
claim for service connection for a low back disability, the 
claim is substantiated, and there are no further VCAA duties 
as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice 
and assistance).

The claim for a higher initial rating for PTSD arises from 
the Veteran's disagreement with the initial ratings assigned 
after the grant of service connection.  The courts have held, 
and VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

VA has assisted the Veteran in substantiating his claim by 
obtaining all reported treatment records and affording a 
thorough examination to evaluate the severity of the 
disability resulting from PTSD.  There is no indication of 
additional evidence that would be reasonably likely to assist 
the Veteran in substantiating entitlement to a higher initial 
rating.  38 U.S.C.A. § 5103 (West 2002).

Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The RO denied the claim for service connection for a low back 
disability in November 1979 because there was no evidence 
that the Veteran's low back disability was related to 
service.  Although notified of the RO's decision, the Veteran 
did not appeal and the RO's November 1979 decision is 
therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 20.1103.

After the November 1979 denial, VA and private medical 
records concerning the Veteran's back disability have been 
received.  Although such evidence indicates that he has been 
diagnosed as having a low back disability, none of the above 
evidence indicates that a nexus exists between the Veteran's 
low back disability and service.  However, the Veteran has 
provided statements as to continuity of symptomatology.  For 
example, in a May 2006 letter the Veteran stated that he 
injured his back while serving in Vietnam and that the in 
service injury was the beginning of his chronic back problems 
which continued to exist.  

The Veteran is competent to report a continuity of 
symptomatology and newly presented evidence is presumed to be 
credible for purposes of determining whether it is new and 
material.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Savage v. Gober, 10 Vet. App. 488 (1997).  
Since the Veteran had not testified as to continuity of 
symptomatology prior to the RO's November 1979 decision and 
the evidence indicates that his low back disability may be 
related to service, the evidence is new and material and the 
Veteran's claim is reopened.

Initial Rating

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).
When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign a rating solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to 
the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 70 percent disability 
rating is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances ( including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent disability rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On 
the other hand, if the evidence shows that the Veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Id. at 443.  The Court of Appeals 
for the Federal Circuit has embraced the Mauerhan Court's 
interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

VA and private treatment records dated from March 1983 
through December 2007 reflect that the Veteran has regularly 
been treated for PTSD and has reported symptoms, which 
include anxiety, depression, anger, irritability, difficulty 
sleeping, nightmares/flashbacks, impaired memory, impaired 
family and social relationships, poor concentration, and 
occasional suicidal ideation.  These more closely approximate 
those listed in the criteria for a 70 percent rating.  

There were few, if any, of the symptoms listed in the 
criteria for a 100 percent rating, and most of the Veteran's 
medical records specifically indicated that the Veteran did 
not in fact have such symptoms.  For example, some VA 
treatment records, such as an August 1983 VA consultation 
report, a December 1983 VA psychological evaluation, an 
October 2005 VA examination report, and a December 2007 VA 
Mental Health Clinic (MHC) treatment note indicate that the 
Veteran reported extremely poor memory and that psychological 
testing revealed memory deficits which probably caused mild 
to moderate difficulty in retaining new information.  
However, his thought processes have consistently been normal, 
he has not reported any delusions or hallucinations, and 
there is no indication of memory loss for names of close 
relatives, own occupation, or name. 

September 2006 and April 2007 letters submitted by the 
Veteran reveal that he reported having suicidal ideations.  
However, numerous medical records, including Dr. Jones' 
September 2003 office visit note, the October 2005 VA 
examination report, and January 2006 and December 2007 VA MHC 
treatment notes indicate that the Veteran did not have any 
suicidal or homicidal thoughts and was not determined to be 
in imminent danger of hurting himself or others.  

Moreover, the Veteran's VA medical records also indicate that 
he has consistently remained oriented to time and place and 
the October 2005 VA examination report reveals that he 
performed adequately with personal hygiene and basic 
activities of living. 

As to the Veteran's overall occupational and social 
impairment, a May 2005 letter submitted by the Veteran's wife 
indicates that they had been married for approximately 21 
years and that the Veteran would want to be alone when he got 
depressed and had been known to go for days before he would 
speak with his wife.  He would turn his emotions "completely 
off" as if he did not have any loving feelings and their 
daughter had been feeling such detachment or estrangement of 
feelings from the Veteran for the previous 6 years.  Also, 
the Veteran would socially withdraw and would prefer to be 
left alone.  

The October 2005 VA examination report reveals that the 
Veteran reported that he worked for a phone company from 1970 
to 1998, at which time he retired due to a car accident in 
which he injured his shoulder and back.  He was later 
employed as a substitute teacher for 2 years and had been 
working for the school system for 5 years supervising 
children on in-school suspension at the time of the October 
2005 VA examination.  He showed up regularly to perform his 
job and was able to function because he was usually alone at 
work.

The October 2005 VA examination report further indicates that 
the Veteran's first marriage had lasted 11 years and that he 
had been married to his second wife for 21 years at the time 
of the October 2005 VA examination.  He reported that 
although his wife was his best friend, he was significantly 
emotionally distant from her, he would go days without 
speaking, would shut down his emotions, and was irritable and 
angry much of the time.  The Veteran also reported that he 
did not have any significant relationship with his daughter 
due to his anger, irritability, and emotional distancing and 
that he could only tolerate being in the same room with her 
for five minutes.

Furthermore, the Veteran reported that he did not have any 
significant social relationships, only had acquaintances, and 
did not go out socializing much because he feared that he 
might get into a confrontation due to his anger.  He had no 
significant leisure pursuits, had lost all interest in 
things, and would stay around the house.  However, he did 
regularly attended Sunday school and church and would sit in 
the back.  

A January 2006 VA MHC treatment note indicates that the 
Veteran reported having intermittent explosive disorder and 
that his history suggested poor impulse control.  However, no 
significant social or occupational disruption had occurred 
because of the Veteran's impulse control problems.

A March 2006 VA MHC treatment note reveals that the Veteran 
continued to work at a school, but that he was having trouble 
keeping up with his job.  He had recently driven his daughter 
out of the house because she was a poorly controlled diabetic 
with poor compliance to treatment and did not keep 
appropriate company. However, he reported that he had a good 
relationship with his wife.

A March 2006 letter submitted by the Veteran's wife states 
that at times she felt that the Veteran acted insensitive to 
their daughter's needs.  She felt that his psychiatric 
symptoms were causing severe problems with his job as an 
Instructional Aid for in school suspension and she feared 
that he would "go off" and cause harm either to himself or 
a student that he was instructing because he would not be 
able to control his actions.  She further stated that the 
Veteran exhibited emotional numbing and that he especially 
exhibited such behavior towards their daughter with whom he 
had not had much of a relationship since 1999.  The Veteran 
had asked their daughter to leave her downstairs apartment a 
week prior to the March 2006 letter and there was no 
relationship between the two of them.

A June 2006 VA MHC treatment note indicates that the Veteran 
reported that he would verbally lash out at strangers and his 
diabetic daughter because she was not following her diet.  He 
denied having such outbursts with his wife.  He had not gone 
out in public for several weeks because he was afraid he may 
"act out".

A July 2006 VA MHC treatment note reveals that the Veteran 
was living with his wife and daughter and he reported having 
a supportive relationship with them.

A November 2006 VA MHC treatment note indicates that the 
Veteran reported having a very poor sexual life and that he 
had no libido for the previous several years.  However, he 
continued to share a good relationship with his wife, who he 
called his "anchor".

A March 2007 VA MHC treatment note indicates that the Veteran 
reported that his anger and irritability had increased over 
the previous months and that his impulse control had become 
worse.  For example, he reported an incident that occurred at 
the school where he worked in which a student got in his face 
and was about to hit him.  However, he was able to control 
his anger and did not act on his impulse.  Also, he reported 
that his daughter continued to be a poorly controlled 
diabetic but that he had come to terms with her situation.

In an April 2007 letter, the Veteran stated that he had 
isolated himself more over the previous year, had stopped 
going to church services, and infrequently went out in public 
due to fear of confrontations.  He reported that he had 
several recent confrontations in public and experienced road 
rage where he wanted to hurt other drivers when they would 
come up behind him or cut him off.  Furthermore, he stated 
that he was emotionally numb towards his daughter.  He was 
having a harder time coping with work and he had 
confrontations with students that would get in his face and 
try to "push his buttons".  He explained that his job 
consisted of overseeing youth while they did schoolwork after 
being sent out of class by the teacher and that such 
employment lasted 180 days a year.

The December 2007 VA MHC treatment note reveals that the 
Veteran reported that he continued to work at the Lord 
Botetourt School as the in-school suspension officer.  He had 
been looking for alternative jobs over the previous six 
months, but had not been able to find a suitable position 
because he did not wish to be around people.  Therefore, he 
was considering pursuing unemployability.

A December 2007 letter from a VA psychiatry resident stated 
that the Veteran's PTSD was moderate in severity and that it 
was interfering with his ability to continue work.  His 
condition was disabling enough so as to make him unable to 
work.

In a February 2008 letter, the Veteran stated that he had a 
long work history due to the fact that he was able to find 
jobs where he could work by himself.  He was unable to work 
in a public environment with or around other people and it 
was for that reason that he worked overseeing teenage 
students referred to him by the assistant principal.  Such 
work lasted 6 1/2 hours each day for 180 days a year.  The 
Veteran further stated that he was experiencing more frequent 
outbursts with fits of rage and anger towards teenagers when 
they would not follow rules of detention.  Therefore, he felt 
that he could no longer perform his job due to fear of 
hurting himself or a student.  He had attempted to apply for 
other jobs but had not received any callbacks. 

In a May 2008 letter, the Veteran's wife stated that the 
Veteran's anger was becoming more difficult for him to 
control and that he would take out his anger on whoever was 
in his presence.  Such anger predominantly occurred towards 
his daughter because she would provoke him by her insolence 
towards him.  He had mood swings and unpredictable anger in 
the work environment, and the Veteran's wife believed that 
this caused him severe occupational impairment dealing with 
people while at work.  He had no friends, only saw his family 
once a year, and would start to have frequent panic attacks 
when he knew it was time for a visit.  The Veteran's wife 
also stated that the Veteran's memory affected his temper 
because he would get sidetracked more frequently and become 
more frustrated.  His short term memory affected his daily 
activities because he would forget things such as having to 
put on his belt.

The Board has considered the Global Assessment of Function 
(GAF) scores assigned throughout the appeal period.  The GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

The following GAF scores were assigned throughout the appeal 
period: 45 on the March 2006 VA MHC treatment note, 55 on the 
June 2006 VA MHC treatment note, 45 on the July 2006 VA MHC 
treatment note, 60 on a November 2006 VA MHC treatment note, 
60 on a March 2007 VA MHC treatment note, 65 on a June 2007 
VA MHC treatment note, 65 on a September 2007 VA MHC 
treatment note, and 60 on the December 2007 VA MHC treatment 
note.  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 61 to 70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally that 
an individual is functioning pretty well and has some 
meaningful interpersonal relationships. 

The GAF scores indicate the Veteran's serious to mild 
difficulties in social and occupational functioning due to 
PTSD, but at no time has he been unemployed.  While his 
social life is constricted, he has been able to maintain his 
marriage.

A 100 percent rating for PTSD requires total occupational and 
social impairment.  The weight of the evidence that he has 
not had total occupational and social impairment at any time 
since the effective date of service connection.  He has also 
not manifested most of the symptoms listed under the examples 
of a 100 percent disability.  Hence, it cannot be found that 
he meets or approximates the criteria for a 100 percent 
rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran has consistently reported that his PTSD has 
caused significant interference with his employment.  For 
example, in the February 2008 letter the Veteran stated that 
he was experiencing more frequent outbursts with the students 
with whom he interacted at work and that his PTSD caused 
marked interference with his employment.  Such evidence 
raises the question of entitlement to an extraschedular 
evaluation.  The symptoms of the Veteran's disability are 
anxiety, depression, anger, irritability, difficulty 
sleeping, nightmares/flashbacks, impaired memory, impaired 
family and social relationships, poor concentration, and 
occasional suicidal ideation.  These symptoms are 
contemplated by the applicable rating criteria.  Thus, 
referral for consideration of an extraschedular evaluation 
for the service connected disability addressed herein is not 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that a TDIU is an element of all claims 
for increased initial ratings.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  A TDIU is granted where a Veteran's service 
connected disabilities are rated less than total, but they 
prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2009).  In this case, the Veteran has reportedly had a 
period of unemployment due to injuries sustained in an 
automobile accident.  However, the evidence indicates that he 
has been gainfully employed since that period and the most 
recent evidence indicates that he has been gainfully employed 
as a supervisor of students on in-school suspension.  The 
question of entitlement to a TDIU is, therefore not raised.


ORDER

As new and material evidence has been received, the petition 
to reopen the claim for service connection for a low back 
disability is granted.

Entitlement to an initial rating higher than 70 percent for 
PTSD is denied.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007). 

If a chronic disease, such as arthritis, is shown in service 
and at any time thereafter, service connection will be 
conceded.  38 C.F.R. § 3.303(b) (2009).  There must, however, 
be sufficient observations in service to identify the disease 
entity.  Id.

The Veteran was afforded a VA examination for a low back 
disability in October 2007 and was diagnosed as having 
degenerative disc disease of the lumbar spine.  The physician 
who conducted the October 2007 VA examination opined that the 
Veteran's military service did not cause his current lumbar 
spine condition.  This opinion was essentially based on the 
fact that his service treatment records did not reveal any 
treatment for a lumbar spine condition that would suggest 
permanent disability after military service and that there 
was no documentation suggesting treatment for a back 
condition until 1998 when an MRI of the back was performed.

However, in formulating his opinion, the physician who 
conducted the October 2007 VA examination did not consider 
the Veteran's report of an in-service back injury due to a 
fall from a high cliff to a low cliff.  Rather, he partially 
based his opinion on the absence of any evidence of treatment 
for a back condition in the Veteran's service treatment 
records.  

The VA physician also partially based his opinion on the 
absence of any evidence of post-service treatment for a back 
condition until 1998.  However, the record includes a 
September 1979 VA X-ray report and an October 1979 VA 
examination report which indicate that the Veteran reported 
pain and stiffness in his lower back and was diagnosed as 
having chronic pain of the lower back and lumbo sacral 
arthritis.  Thus, the opinion of the physician who conducted 
the October 2007 VA examination is based on an inaccurate 
history.

A medical opinion based solely on the absence of 
documentation in the record is inadequate and a medical 
opinion is inadequate if it does not take into account the 
Veteran's reports of symptoms and history (even if recorded 
in the course of the examination).  Dalton v. Peake, 21 Vet. 
App. 23 (2007).  

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The Veteran is competent to report an in service back injury 
and his history of back symptoms.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As the 
October 2007 VA examination report did not consider the 
Veteran's report of an in service back injury and did not 
consider his treatment for a low back condition in 1979, a 
new examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to 
determine the etiology of his current low 
back disability.  All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is as least as likely as not (50 
percent probability or more) that the low 
back disability was present in service; 
had its onset in service; or is related 
to any disease or injury in service, 
including the Veteran's reported in 
service back injury. The examiner must 
provide a rationale for each opinion.

The examiner is advised that the Veteran 
is competent to report an in service back 
injury, his symptoms, and history; and 
such reports must be considered in 
formulating any opinions.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


